JIaliaferro, J.
The plaintiff in this case proceeded by rule against the city of New Orleans to show cause why various inscriptions for city taxes against her property, for several years on the rolls in custody of the Administrator of Finance, should not be canceled and all judgments thereupon annulled and set aside. Judgment was rendered in favor of the plaintiff and the city of New Orleans appealed.
The defendant, by its counsel, filed an exception to the proceeding of the plaintiff, averring that the various taxes in favor of the city against the property of the defendant have in due course of law become merged in judgments which can not be annulled in the manner pursued by plaintiff; that plaintiff shows no cause for annulling the said judgments, and the plea of prescription is interposed. We think the exception should be maintained. The proceeding by rule to annul the judgments complained of was irregular and inadmissible. Code of Practice, art. 610.
It is therefore ordered that the judgment of the lower court be annulled, avoided and reversed. It it further ordered that the exception be maintained and the suit dismissed at the plaintiff’s cost.